Holden, J.,
delivered the opinion of the court.
This is an appeal from the judgment of the circuit court of Jefferson Davis county in favor of appellee. Appellant, Walden & Co., held an enrolled, judgment ■against J. I. Yates for one hundred and thirty-three dollars and fifty-seven cents. The said J. I. Yates received a voucher from the Trexler Lumber Company for ■one hundred and thirty dollars, payable to his order, and •on the same day that he received this voucher, he turned it over to his wife, Mrs. Katy Yates, appellee, in satisfaction of some debt alleged to be due by him to her; that is, he turned it over to her by delivering it to her unindorsed and not assigned, and stating at the time, “We will carry it to the bank to-morrow and fix it for you.” The next day, Mr. Yates carried the voucher to the bank with the intention of placing it to the credit •of his wife, with the exception of fifteen dollars in cash, which he intended to carry back to his wife. ' Upon entering the bank, he handed the voucher to the cashier and asked if it was good, to which the cashier replied *633that it was, and to indorse it. Mr. Yates indorsed the voucher in blank and laid it just inside the cashier’s window, and the cashier was in the act of handing the fifteen dollars to him when the officer, with the writ of execution under the enrolled judgment, seized the voucher under the writ. Following this, the appellee filed her claimant’s affidavit in the court of a justice of the peace, and the issue was tried, resulting in a judgment in her favor in the justice’s court, from which an appeal was taken to the circuit court, and there she obtained a judgment in her favor, from which the appellant now appeals here.
The only serious question presented-to us for decision is whether or not the judgment lien of appellant attached to the voucher when it was issued to Mr. Yates. Under section 819, Code of 1906, an enrolled judgment is made a lien on all the property of the judgment debtor. This section has been construed by various decisions of this court to mean that an enrolled judgment is a lien on both real and personal property, regardless of its character or description, owned or acquired by the judgment debtor. Jenkins v. Gowen, 37 Miss, 444; Minshew v. Davidson, 86 Miss. 354, 38 So. 315; Cooper v. Turnage, 52 Miss. 431; Cayce v. Stovall, 50 Miss. 396; Cahn v. Person, 56 Miss. 360; Mitchell v. Wood, 47 Miss. 231. We think the voucher in this case was personal property (sections 1591, 1593, and 3969, Code of 1906) and easy to identify, and is not fugitive, as is money.
In the instant case, we hold that, under section 819,, Code of 1906, the judgment creditor had a lien upon the-voucher under his enrolled judgment, which he could enforce by execution as long as he could find and identify the property.

Reversed and remanded.